       Case 1:20-cv-04809-TCB Document 59-3 Filed 12/05/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


L. Lin Wood, Jr.,

             Plaintiff,                           CIVIL ACTION FILE NO.
v.                                                20-cv-04651-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

             Defendants.


                    AFFIDAVIT OF KIMBERLY BRANDON

      Personally appeared before me, the undersigned subscribing officer, duly

authorized to administer oaths, Kimberly Brandon, who being duly sworn, deposed

and stated as follows:

      1.     My name is Kimberly Brandon. I am over 18 years of age, a citizen of

the State of Georgia, suffer from no legal disabilities, and am otherwise competent

to testify to the matters contained herein. I have personal knowledge of the facts

here, and if called as a witness, can testify completely thereto.

      2.     I am a resident of and registered elector in Cobb County, Georgia.

      3.     I volunteered to work as the Democratic site volunteer supervisor for

Cobb County, Georgia on November 13 through 15 of 2020, and was present on all

                                           1
        Case 1:20-cv-04809-TCB Document 59-3 Filed 12/05/20 Page 2 of 6




three days as a monitor credentialed by the Democratic Party of Georgia to observe

the statewide hand recount of ballots cast in the 2020 Presidential Election in Cobb

County, Georgia (the “Recount”).

       4.      I arrived at the Event Center in Jim R. Miller Park, in Marietta, Georgia,

where the Recount was held each day I worked as a volunteer supervisor at around

1:00 p.m. My assigned shift on each day I volunteered was from 1:00 p.m. until 6:00

p.m.

       5.      I did not witness or otherwise observe any Cobb County election

official or officials treat credentialed monitors for the Republican Party any

differently than the way they treated credentialed monitors for the Democratic Party.

       6.      I did not witness or otherwise observe any Cobb County election

official or officials treat any credentialed monitors, regardless of party affiliation,

with any hostility.

       7.      I did not witness Cobb County Director of Elections Janine Eveler

treating monitors or public observers any differently based upon their party

affiliation.

       8.      I did not witness Director Eveler treating anyone with hostility or

behaving in any way that was less than professional.




                                            2
          Case 1:20-cv-04809-TCB Document 59-3 Filed 12/05/20 Page 3 of 6




         9.    Instead, at least based on what I observed, Director Eveler appeared to

respond promptly to all inquiries, complaints, and questions from monitors and

observers regardless of their party affiliation. On Saturday, another election official

was supervising, and she also seemed to treat everyone fairly based on what I

observed.

         10.   I understand that an individual who claims to have observed the recount

in Cobb County on Monday, November 16, 2020, has submitted that the process was

“sloppy, unorganized, and suspicious.” However, I consider myself to be highly

organized and particular and, based on what I saw, nothing could be further from the

truth.

         11.   This is not to say that everything was constantly perfect. To be sure,

election officials had to hand count almost 400,000 ballots in Cobb County alone,

and invariably humans will make occasional mistakes. However, whenever anyone

reported any concern or mistake to Director Eveler, it was my observation that any

such issue was promptly, efficiently, and thoroughly addressed.

         12.   In addition, it was my observation that Director Eveler, or other

elections officials, were constantly available to questions and concerns.

         13.   On several occasions, I did witness Republican observers standing

closer to the audit tables than is recommended under Centers for Disease Control

                                           3
       Case 1:20-cv-04809-TCB Document 59-3 Filed 12/05/20 Page 4 of 6




guidelines as a result of the COVID-19 pandemic. During the first day or two of the

Recount this was reported to Director Eveler and promptly addressed by her. It was

clear to me that the Republican monitors wanted to be close enough to read each

ballot, which is more difficult from the necessary distance of six feet.

      14.    I did continue to escalate concerns when I observed Republican

credentialed monitors attempting to talk to or engage with the auditors, as this clearly

violated the rules that were explained to us.

      15.    I understand that an individual has submitted an affidavit to this Court

alleging that certain ballots looked and felt different. While I touched no ballots

personally, in accordance with the rules, I saw many ballots that were cast on

election day and marked by Ballot Marking Devices (“BMDs”) and absentee ballots

during the three days that I volunteered as a monitor. The BMD ballots from election

day do look different than absentee ballots. Absentee ballots are creased from

mailing and longer in size, and the BMD ballots generated by the in-person voting

machines are not creased, shorter, and list the name of the selected candidate, rather

than indicating the voter’s choice with a marked bubble next to the name of the

selected candidate in a list of all candidates.

      16.    I understand that certain individuals have submitted affidavits to this

Court claiming they observed irregularities in Cobb County during the Recount

                                            4
       Case 1:20-cv-04809-TCB Document 59-3 Filed 12/05/20 Page 5 of 6




without providing further evidence of same. Notably, however, I witnessed

credentialed Republican monitors constantly taking video recordings and

photographs on their phone. Indeed, at one point a Republican credentialed monitor

took a video recording of me and my volunteer monitors where we were standing

and sitting outside of the counting area for what felt like ten minutes. We simply

ignored her and continued doing what we were there to do: observe the Recount.

However, if these individuals have credible allegations of irregularities or

improprieties having occurred, it would shock me that they would not have captured

any such occurrences on camera.

      17.   Each day I was present, there were at least ten monitors from each

political party present. At no point did I observe Republican monitors being denied

access or otherwise turned away.

      18.   To the extent any minor problems arose, I observed election officials

promptly address and rectify such issues with the audit teams directly. In general,

the process ran smoothly, everyone was treated fairly, and election officials were

working hard to complete the enormous task of hand counting hundreds of thousands

of ballots, under the watchful eye of tens of credentialed observers and more that

remained in the public viewing area, before the Recount deadline.




                                        5
Case 1:20-cv-04809-TCB Document 59-3 Filed 12/05/20 Page 6 of 6
